UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund (Class A:CZOAX) (Class C: CZOCX) Zacks Market Neutral Fund (Class A:ZMNAX) (Class C:ZMNCX) Zacks Small-Cap Core Fund (ZSCCX) SEMI-ANNUAL REPORT May 31, 2013 Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 18 Statements of Operations 20 Statements of Changes in Net Assets 22 Statement of Cash Flows 25 Financial Highlights 26 Notes to Financial Statements 31 Expense Example 40 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zack All-Cap Core Fund, the Zacks Market Neutral Fund, and the Zacks Small-Cap Core Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.zacksfunds.com Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.9% BASIC MATERIALS – 2.0% Monsanto Co. $ PPG Industries, Inc. 658,172 COMMUNICATIONS – 14.0% AT&T, Inc. Cisco Systems, Inc. eBay, Inc.* Google, Inc. - Class A* IAC/InterActiveCorp Sourcefire, Inc.* Splunk, Inc. Time Warner, Inc. Verizon Communications, Inc. Walt Disney Co. 4,659,891 CONSUMER, CYCLICAL – 12.0% Cintas Corp. Delta Air Lines, Inc.* Gap, Inc. GNC Holdings, Inc. - Class A Hanesbrands, Inc. Home Depot, Inc. Macy's, Inc. Mattel, Inc. MDC Holdings, Inc. Michael Kors Holdings Ltd. Wal-Mart Stores, Inc. 4,003,695 CONSUMER, NON-CYCLICAL – 23.6% Actavis, Inc.* Amgen, Inc. Colgate-Palmolive Co. Community Health Systems, Inc. General Mills, Inc. Genpact Ltd. Gilead Sciences, Inc.* Hain Celestial Group, Inc.* Hanger, Inc.* Hershey Co. Johnson & Johnson Kimberly-Clark Corp. Kroger Co. 1 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) McCormick & Co., Inc. $ McKesson Corp. PepsiCo, Inc. Perrigo Co. Sanofi - ADR Sirona Dental Systems, Inc.* Teva Pharmaceutical Industries Ltd. - ADR Tyson Foods, Inc. - Class A 7,850,759 ENERGY – 8.7% Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - Class A Exxon Mobil Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR Schlumberger Ltd. 2,882,633 FINANCIAL – 15.2% Allstate Corp. American Express Co. BlackRock, Inc. Citigroup, Inc. East West Bancorp, Inc. Goldman Sachs Group, Inc. Hospitality Properties Trust - REIT Jones Lang LaSalle, Inc. Marsh & McLennan Cos., Inc. Popular, Inc.* Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. 5,051,870 INDUSTRIAL – 8.3% A.O. Smith Corp. Applied Industrial Technologies, Inc. Energizer Holdings, Inc. FEI Co. Flowserve Corp. Hubbell, Inc. - Class B Middleby Corp.* 2 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Snap-on, Inc. $ United Parcel Service, Inc. - Class B Wabtec Corp. 2,758,853 TECHNOLOGY – 8.4% 3D Systems Corp.* Citrix Systems, Inc.* EMC Corp.* Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Lam Research Corp.* NXP Semiconductor N.V.* QUALCOMM, Inc. SanDisk Corp.* 2,792,927 UTILITIES – 3.7% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Westar Energy, Inc. 1,226,895 TOTAL COMMON STOCKS (Cost $25,244,023) MUTUAL FUNDS – 0.4% FINANCIAL – 0.4% Ares Capital Corp. TOTAL MUTUAL FUNDS (Cost $126,145) Principal Amount SHORT-TERM INVESTMENTS – 3.7% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,213,899) 3 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) TOTAL INVESTMENTS – 100.0% (Cost $26,584,067) $ Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 23.6% Financial 15.2% Communications 14.0% Consumer, Cyclical 12.0% Energy 8.7% Technology 8.4% Industrial 8.3% Utilities 3.7% Basic Materials 2.0% Total Common Stocks 95.9% Mutual Funds 0.4% Short-Term Investments 3.7% Total Investments 100.0% Other Assets in Excess of Liabilities 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.4% BASIC MATERIALS – 2.1% Eastman Chemical Co. $ COMMUNICATIONS – 8.3% AT&T, Inc. Cisco Systems, Inc. Google, Inc. - Class A* Grupo Televisa SAB - ADR Symantec Corp.* Vodafone Group PLC - ADR CONSUMER, CYCLICAL – 22.3% Abercrombie & Fitch Co. - Class A Cinemark Holdings, Inc. Dick's Sporting Goods, Inc. Dominion Diamond Corp.* Foot Locker, Inc. Lennar Corp. - Class A Lowe's Cos., Inc. Macy's, Inc. Mattel, Inc. Polaris Industries, Inc. TJX Cos., Inc. Tractor Supply Co. UniFirst Corp. VF Corp. W.W. Grainger, Inc. Whirlpool Corp. CONSUMER, NON-CYCLICAL – 27.6% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Bio-Rad Laboratories, Inc. - Class A* Campbell Soup Co. Community Health Systems, Inc. Deluxe Corp. Green Mountain Coffee Roasters, Inc.* Hain Celestial Group, Inc.* Hershey Co. Johnson & Johnson Kroger Co. McKesson Corp. On Assignment, Inc.* 6 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) PepsiCo, Inc. $ Sanofi - ADR Teva Pharmaceutical Industries Ltd. - ADR Total System Services, Inc. Towers Watson & Co. - Class A Tyson Foods, Inc. - Class A UnitedHealth Group, Inc. West Pharmaceutical Services, Inc. FINANCIAL – 4.7% Hospitality Properties Trust - REIT Rayonier, Inc. - REIT U.S. Bancorp INDUSTRIAL – 19.8% Deere & Co. Granite Construction, Inc. Honeywell International, Inc. IDEX Corp. Kirby Corp.* Leggett & Platt, Inc. Packaging Corp. of America Snap-on, Inc. Teledyne Technologies, Inc.* Textainer Group Holdings Ltd. Thermo Fisher Scientific, Inc. Union Pacific Corp. United Parcel Service, Inc. - Class B United Technologies Corp. TECHNOLOGY – 11.0% Broadridge Financial Solutions, Inc. Check Point Software Technologies Ltd.* Citrix Systems, Inc.* EMC Corp.* Intel Corp. International Business Machines Corp. Pegasystems, Inc. QUALCOMM, Inc. Synopsys, Inc.* 7 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UTILITIES – 1.5% NorthWestern Corp. $ TOTAL COMMON STOCKS (Cost $19,368,736) Principal Amount SHORT-TERM INVESTMENTS – 8.8% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,178,289) TOTAL INVESTMENTS – 106.2% (Cost $21,547,025) Liabilities in Excess of Other Assets – (6.2)% ) TOTAL NET ASSETS – 100.0% $ Number of Shares SECURITIES SOLD SHORT – 97.1% COMMON STOCKS – 93.8% BASIC MATERIALS – 4.8% ) Ashland, Inc. ) ) Cameco Corp. ) ) Domtar Corp. ) ) International Flavors & Fragrances, Inc. ) ) COMMUNICATIONS – 6.6% ) America Movil S.A.B. de C.V. - ADR ) ) Harris Corp. ) ) Telefonica S.A. - ADR* ) ) Thomson Reuters Corp. ) ) VeriSign, Inc.* ) ) Windstream Corp. ) ) CONSUMER, CYCLICAL – 23.2% ) AutoZone, Inc.* ) ) Bravo Brio Restaurant Group, Inc.* ) ) Carnival Corp. ) ) Casey's General Stores, Inc. ) ) Cash America International, Inc. ) ) Chipotle Mexican Grill, Inc.* ) ) Darden Restaurants, Inc. ) 8 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) Deckers Outdoor Corp.* $ ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Finish Line, Inc. - Class A ) ) Kohl's Corp. ) ) Lululemon Athletica, Inc.* ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Owens & Minor, Inc. ) ) Pinnacle Entertainment, Inc.* ) ) CONSUMER, NON-CYCLICAL – 27.3% ) Alere, Inc.* ) ) Align Technology, Inc.* ) ) AstraZeneca PLC - ADR ) ) Automatic Data Processing, Inc. ) ) Baxter International, Inc. ) ) Cardinal Health, Inc. ) ) Cia de Bebidas das Americas - ADR ) ) DENTSPLY International, Inc. ) ) Fresh Del Monte Produce, Inc. ) ) Gartner, Inc.* ) ) Hormel Foods Corp. ) ) Hospira, Inc.* ) ) Mondelez International, Inc. - Class A ) ) Monster Beverage Corp.* ) ) Post Holdings, Inc.* ) ) Quest Diagnostics, Inc. ) ) Reynolds American, Inc. ) ) SAIC, Inc. ) ) Scotts Miracle-Gro Co. - Class A ) ) Valeant Pharmaceuticals International, Inc.* ) ) WellPoint, Inc. ) ) FINANCIAL – 2.9% ) American International Group, Inc.* ) ) Banco Santander SA - ADR ) ) RenaissanceRe Holdings Ltd. ) ) INDUSTRIAL – 18.5% ) Albany International Corp. - Class A ) 9 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) Canadian National Railway Co. $ ) ) CLARCOR, Inc. ) ) Colfax Corp.* ) ) CSX Corp. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) EMCOR Group, Inc. ) ) Forward Air Corp. ) ) General Dynamics Corp. ) ) Jabil Circuit, Inc. ) ) Landstar System, Inc. ) ) Molex, Inc. ) ) Rockwell Collins, Inc. ) ) Simpson Manufacturing Co., Inc. ) ) TECHNOLOGY – 9.4% ) Concur Technologies, Inc.* ) ) Fairchild Semiconductor International, Inc.* ) ) Hittite Microwave Corp.* ) ) Infosys Ltd. - ADR ) ) Logitech International S.A. ) ) MSCI, Inc.* ) ) Oracle Corp. ) ) SAP A.G. - ADR ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) UTILITIES – 1.2% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $21,104,381) ) EXCHANGE-TRADED FUNDS – 3.3% ) Materials Select Sector SPDR Fund ) ) SPDR S&P Metals & Mining ETF ) ) SPDR S&P Pharmaceuticals ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $764,075) ) TOTAL SECURITIES SOLD SHORT (Proceeds $21,868,456) $ ) 10 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2013 (Unaudited) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of May 31, 2013 (Unaudited) Security Type/Sector Percent of Total
